Citation Nr: 1448705	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  06-20 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976, and served in the Army National Guard from July 1980 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) from November 2004 and April 2005 rating decisions of a Department of Veteran's Affairs (VA) Regional Office (RO).  

In July 2010, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing has been associated with the claims file.

The Board remanded the appeal in March 2011 for further development.  In December 2011, the Veteran submitted a VA Form 21-22, appointing an attorney as his representative.  That attorney, however, is not accredited with VA.  Upon being informed of his attorney's inability to practice before VA, the Veteran elected to continue to have The American Legion represent him in his claims for benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to obtain additional records, and for a new examination.  Regarding the outstanding records, the Board instructed the AOJ to assist the Veteran in obtaining records from the Ochsner clinic in Baton Rouge, Louisiana, dating to the 1980s.  The Veteran submitted a signed release in April 2011; VA acknowledged receipt of the release in an August 2011 letter, but there is no indication in the claims file that the AOJ attempted to obtain those records. 

Concerning the examination, the April 2011 VA examiner's etiology opinions are inadequate, in that they improperly relied on the lack of documentation of in-service injuries in the service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that an examination report was inadequate where an examiner failed to comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Further, the examiner did not provide an opinion as to whether the right knee disability pre-existed service, as instructed.  Notably, the April 2011examiner also failed to address the Veteran's reports of in-service injuries, or the statements submitted by his friends, family, and coworkers, despite instructions by the Board to do so.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he sign and return a consent form authorizing the release to VA of private treatment records from the Ochsner clinic in Baton Rouge, Louisiana, relating to treatment for the left hip and right knee, dated from 1986.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After the records noted above have been associated with the claims file, schedule the Veteran for an orthopedic examination to ascertain the etiology of his left hip and right knee disabilities.  The examiner should review the claims file in conjunction with conducting the examination and should note that review in the report.  All indicated tests and studies should be completed.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left hip and/or right knee disabilities (address each diagnosis) are causally related to his period of active service, including the injuries sustained in basic training and while playing football during active duty, or as to whether alternative etiologies are more likely.  

With respect to the right knee, the examiner should also opine as to whether the Veteran had a right knee disability at the time of his entrance into active service, and, if so, whether that disability was aggravated or permanently worsened as a result of his active service.

Because the Veteran is competent to report sustaining injuries in service and the continuity of symptomatology dating from the injuries, the examiner must specifically address the Veteran's report of injury and associated symptoms during his period of active service and after his separation from service in determining whether his current disabilities are related to active service.  The examiner should also in this regard consider the statements submitted by the Veteran's friends, family members, and coworkers in support of his claims.

The examiner must provide a complete rationale in support of any opinions proffered.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

